                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 JASON BRUCE BRADLEY                                                                     PLAINTIFF

 VERSUS                                                    CIVIL ACTION NO. 1:17CV279-RHW

 STEPHEN RICHARDSON
 and JIM CAZZELL                                                                     DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

       Plaintiff Jason Bruce Bradley, proceeding pro se and in forma pauperis, filed a 42 U.S.C.

§ 1983 prisoner civil rights complaint alleging various constitutional violations in connection

with an arrest that occurred on December 30, 2014. Plaintiff has sued Defendants Stephen

Richardson and Jim Cazzell in their individual and official capacities. At the time of the

incident, Defendants were officers in the Gautier Police Department. Plaintiff has alleged (1)

illegal arrest and seizure; (2) excessive force; (3) due process violations; (4) Fifth Amendment

violation; and (5) Double Jeopardy clause violation. By order dated April 12, 2018, the Court

dismissed Plaintiff’s claims against Defendants City of Gautier and the Gautier Police

Department. Doc. [19]. These claims included alleged violations of the Double Jeopardy

Clause, Plaintiff’s right to counsel, and Plaintiff’s right to an impartial jury. Plaintiff’s only

remaining claims against Officers Richardson and Cazzell are for illegal arrest/seizure and

excessive force incident to the arrest.

       The Court conducted a screening hearing on October 18, 2018, at which time the parties

consented to proceed before a United States Magistrate Judge. Defendants Richardson and

Cazzell have filed two motions for summary judgment. Their first motion for summary

judgment raises the defense of qualified immunity. Doc. [37]. The second motion for summary
judgment requests dismissal of Plaintiff’s complaint as to all claims. Doc. [39]. Plaintiff has not

filed a response in opposition to either motion.

Factual Background

       On December 30, 2014, the Gautier Police Department received a phone call requesting a

welfare check at the residence of Hannah Pittman. The Police Department had been advised that

Plaintiff was also at the residence. Officer Richardson was dispatched to conduct the welfare

check. Prior to arriving, Officer Richardson had been advised that a warrant had issued for

Plaintiff’s arrest. Although Officer Richardson did not know the basis for the arrest warrant, the

record demonstrates that Plaintiff had an outstanding arrest warrant for failure to appear in

Gautier Municipal Court relating to a speeding ticket. At the screening hearing, Plaintiff

admitted that he had received a ticket for speeding in a school zone and that he had been

scheduled to appear in court prior to December 30, 2014. He further admitted that he missed the

court date.

       When Officer Richardson arrived at the residence, he knocked on Ms. Pittman’s front

door. She answered the door and seemed distressed, according to Officer Richardson. She was

crying and her hands were shaking. Officer Richardson questioned Ms. Pittman. Plaintiff was

standing behind Ms. Pittman and, according to Officer Richardson, was clearly agitated. At one

point, Plaintiff instructed Ms. Pittman to stop answering Officer Richardson’s questions.

According to Officer Richardson, Plaintiff moved towards the door in what appeared to be an

attempt to shut it. Officer Richardson instructed Plaintiff to sit down on the couch. As Plaintiff

walked towards the couch, Officer Richardson observed what appeared to be a wallet in

Plaintiff’s back pocket. Officer Richardson asked Plaintiff for his driver’s license. Plaintiff

refused and stated he did not have his driver’s license or any identification on him. At the



                                                   2
screening hearing, Plaintiff admitted that in fact he did have his driver’s license on him at the

time of the encounter with Officer Richardson but that he purposefully refused to comply with

the request to produce it.

       Officer Richardson next asked Plaintiff for his name and social security number. At the

screening hearing, Plaintiff admitted that he gave an incorrect name and social security number

to Officer Richardson. Officer Richardson informed Plaintiff he knew his true identity. He

further informed Plaintiff that a warrant had issued for his arrest. According to Officer

Richardson, Plaintiff became agitated and aggressive and began to raise his voice.

       At about this time, Officer Jim Cazzell arrived at the residence. Officer Cazzell spoke

with Ms. Pittman, who identified Plaintiff as Jason Bruce Bradley. The Officers observed

Plaintiff sitting on the couch. They informed him a warrant had issued for his arrest and

instructed him to place his hands behind his head. Plaintiff refused to comply. Plaintiff told the

Officers he knew his rights, demanded an attorney, and instructed Ms. Pittman to call an

attorney. At the screening hearing, Plaintiff testified “[t]he officers continued to keep pushing at

me for them to find out who I was, and I really wasn’t giving them no information. I told them I

wanted a lawyer.”

       Officer Cazzell instructed Officer Richardson to draw his taser. After drawing his taser,

Officer Richardson informed Plaintiff he would use the taser if Plaintiff remained noncompliant.

Officer Richardson attempted to fire the taser, but it malfunctioned. The Officers then attempted

to handcuff Plaintiff. Plaintiff resisted efforts to handcuff him. At the screening hearing,

Plaintiff admitted he was not giving the Officers anything he had and that he “scuffled” with the

Officers. The Officers eventually wrestled Plaintiff to the ground and placed him in handcuffs.

Plaintiff stated the incident “all happened so quick”. Plaintiff further testified that officers put



                                                   3
their knees in his back while they were handcuffing him. Plaintiff was transported to the Gautier

Police Department for booking. While being booked, Plaintiff complained of back pain. He was

transported by ambulance to Ocean Springs Hospital. At the screening hearing, Plaintiff testified

he could not remember what the doctor told him about his back injury. According to the medical

records, Plaintiff’s back revealed mild tenderness, but he was in no acute distress. A chest x-ray

proved unremarkable, and there was no indication of visible injuries. He was diagnosed with

back pain “secondary to fighting”. He received a Toradol injection and a muscle relaxant pill.

Plaintiff testified that he has problems off and on with his lower back to this day.

       After booking, Plaintiff was charged with resisting arrest and presenting false identifying

information, in violation of Miss. Code Ann. §§ 97-9-73 and 97-9-79. On January 5, 2015, The

Gautier Municipal Court found Plaintiff guilty of speeding in a school zone. On January 26,

2015, Plaintiff was tried and convicted of resisting arrest and presenting false identifying

information. At the screening hearing, Plaintiff admitted to being convicted on these three

charges. He also admitted he did not appeal the convictions for resisting arrest and presenting

false identification. As a result of these convictions, the Jackson County Circuit Court revoked

Plaintiff’s supervised release and sentenced him to serve the balance of a 2004 conviction and

sentence for sexual battery. Plaintiff was placed in custody of the Mississippi Department of

Corrections (MDOC). MDOC medical records are silent regarding back pain related to the

December 30, 2014, encounter with Officers Richardson and Cazzell. At the screening hearing,

Plaintiff admitted that the only medical record referencing back pain associated with the incident

would be from Ocean Springs Hospital. He further admitted that MDOC doctors did not

attribute any of his back pain to the December 2014 incident.




                                                 4
                                         Law and Analysis

Standard of Review

       Rule 56 provides that “[t]he court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Sierra Club, Inc. v. Sandy Creek Energy Assocs., L.P., 627

F.3d 134, 138 (5th Cir. 2010). Where the summary judgment evidence establishes that one of

the essential elements of the plaintiff’s cause of action does not exist as a matter of law, all other

contested issues of fact are rendered immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986); Topalin v. Ehrman, 954 F.2d 1125, 1138 (5th Cir. 1992). In making its determinations

of fact on a motion for summary judgment, the court must view the evidence submitted by the

parties in a light most favorable to the non-moving party. McPherson v. Rankin, 736 F.2d 175,

178 (5th Cir. 1984).

       The moving party has the duty to demonstrate the lack of a genuine issue of a material

fact and the appropriateness of judgment as a matter of law to prevail on its motion. Union

Planters Nat’l Leasing v. Woods, 687 F.2d 117 (5th Cir. 1982). The movant accomplishes this

by informing the court of the basis of its motion, and by identifying portions of the record which

highlight the absence of genuine factual issues. Topalian, 954 F.2d at 1131. “Rule 56

contemplates a shifting burden: the nonmovant is under no obligation to respond unless the

movant discharges [its] initial burden of demonstrating [entitlement to summary judgment].”

John v. State of Louisiana, 757 F.3d 698, 708 (5th Cir. 1985). Once a properly supported motion

for summary judgment is presented, the nonmoving party must rebut with “significant probative”

evidence. Ferguson v. Nat’l Broad. Co., Inc., 584 F.2d 111, 114 (5th Cir. 1978).




                                                  5
Illegal Arrest/Seizure

        Plaintiff alleges that Officers Richardson and Cazzell performed an illegal arrest or

seizure in violation of the Fourth Amendment. Based on his testimony at the screening hearing,

Plaintiff primarily complains that the Officers did not display an arrest warrant during the

encounter and arrest. At issue is whether Defendants are entitled to qualified immunity in

effecting the arrest of Plaintiff.

        Qualified immunity analysis is a two-step inquiry. Glenn v. City of Tyler, 242 F.3d 307,

312 (5th Cir. 2001). First, the Court must determine whether the Plaintiff has alleged a violation

of a constitutional right. Id. Second, if the plaintiff has alleged a constitutional violation, the

Court must decide whether the conduct was objectively reasonable in light of clearly established

law. Id. The relevant inquiry is whether, when viewed in the light most favorable to the

plaintiff, it would be clear to a reasonable officer that his conduct was unlawful in the situation

he confronted. Saucier v. Katz, 533 U.S. 194, 201 (2001). If the officer’s actions are objectively

reasonable in light of the facts and circumstances confronting him, without regard to underlying

intent or motivation, then he is entitled to qualified immunity. Ramirez v. Knoulton, 542 F.3d

124, 128-29 (5th Cir. 2008). Because qualified immunity has been deemed a question of law, the

Supreme Court has directed lower courts to adjudicate qualified immunity claims on summary

judgment. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

        To prevail on a § 1983 claim for false arrest, Plaintiff must show that he was arrested

without probable cause. Brown v. Lyford, 243 F.3d 185, 189 (5th Cir. 2001). Probable cause is

present “when the totality of the facts and circumstances within a police officer’s knowledge at

the moment of arrest are sufficient for a reasonable person to conclude that the suspect had

committed or was committing an offense.” Vance v. Nunnery, 137 F.3d 270, 276 (5th Cir. 1998)



                                                   6
(quoting United States v. Levine, 80 F.3d 129, 132 (5th Cir. 1996)). A law enforcement official

who reasonably but mistakenly concludes that probable cause is present is entitled to immunity

from liability. Mendenhall v. Riser, 213 F.3d 226, 230 (5th Cir. 2000).

       In this case, Defendants are insulated from liability because Plaintiff was arrested

pursuant to a facially valid arrest warrant. See Malley v. Briggs, 475 U.S. 335 (1986). “Where

an arrest is made under authority of a properly issued warrant, the arrest is simply not a false

arrest.” Smith v. Gonzales, 670 F.2d 522, 526 (5th Cir. 1982). Prior to arriving at the residence,

Officer Richardson was informed that Plaintiff had an outstanding arrest warrant. Defendants

provided a copy of the arrest warrant in conjunction with their summary judgment motion.

Although Plaintiff argues the arresting officers did not display the arrest warrant, nowhere in his

testimony does he dispute the validity of the arrest warrant.

       Defendants also possessed probable cause to arrest Plaintiff for giving false identifying

information and resisting arrest. The Officers’ affidavits demonstrate probable cause. They

stated that Plaintiff provided them with a false name and social security number. They also

stated that Plaintiff resisted efforts to place him in handcuffs. Plaintiff’s testimony essentially

corroborates the Officers’ affidavits. Plaintiff admitted that he refused to provide the arresting

officers with correct identifying information. In fact, he admitted that he gave the Officers an

incorrect name and social security number. Plaintiff admitted to “scuffling” with the Officers

when they attempted to place him in handcuffs. Based on the foregoing, the Officers decision to

arrest Plaintiff was objectively reasonable

       To the extent that Plaintiff alleges an improper arrest or conviction with respect to the

charges against him, he has not satisfied the dictates of Heck v. Humphrey, 512 U.S. 477 (1994)

because he has not alleged that his conviction has been invalidated. Plaintiff entered a guilty



                                                  7
plea on the speeding violation. He was tried and convicted on both of the charges stemming

from his encounter with the Officers on December 30, 2014. At the screening hearing, he

admitted he was tried and found guilty for resisting arrest and giving false identifying

information. Plaintiff made vague references to the federal courts “looking into” or

“investigating” the underlying convictions; however, he has not presented any competent

summary judgment to refute Defendants’ contention that his claim is barred by Heck.

Excessive Force

        Plaintiff did not specifically allege in his complaint that Officers Richardson and Cazzell

used excessive force in arresting him. He testified that he sustained a lower back injury resulting

from the “scuffle” with the Officers during the arrest. This injury apparently occurred when the

officers put their knees in Plaintiff’s back while placing Plaintiff in handcuffs. At issue is

whether Defendants are entitled to qualified immunity based on the reasonableness of their use

of force in arresting Plaintiff.

        In order to state a claim for excessive force, the plaintiff must establish (1) an injury (2)

which resulted directly and only from a use of force that was clearly excessive, and (3) the

excessiveness of which was clearly unreasonable. Freeman v. Gore, 483 F.3d 404, 410 (5th Cir.

2007). When determining whether a defendant used excessive force, the core inquiry is whether

the force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm. Baldwin v. Stalder, 137 F.3d 836, 838 (5th Cir. 1998). Some of the

relevant objective factors in the inquiry regarding the application of force include (1) the extent

of the injury suffered; (2) the need for the application of force; (3) the relationship between the

need and the amount of force used; (4) the threat reasonably perceived by the defendant; and (5)

any efforts made to temper the severity of the forceful response. Id. at 838-39. An officer is



                                                   8
protected by qualified immunity even when he reasonably, but mistakenly, believed the

circumstances justified using more force than in fact was needed. Saucier, 533 U.S. at 204-05.

       Here, the essential facts are not in dispute. The affidavits of the Officers and Plaintiff’s

testimony demonstrate that he refused to comply with direct orders from the officers. According

to the Officers, they instructed Plaintiff to put his hands behind his head, but he refused to

comply. Plaintiff does not offer any testimony or evidence to dispute this allegation. The

Officers then handcuffed Plaintiff. According to the Officers, Plaintiff resisted their efforts to

place him in handcuffs. Plaintiff admits he “scuffled” with the Officers during this encounter.

Plaintiff does not offer any evidence disputing whether he resisted the Officers attempt to

handcuff him. According to Plaintiff, the Officers put their knees into his back while placing

handcuffs on him. Other than the Officers putting their knees in his back, Plaintiff does not

allege any other specific act of force against him. Ultimately, Plaintiff was charged, tried, and

convicted of resisting arrest as a result of this “scuffle” with the Officers. Based on the

foregoing, the Court concludes that the Officers used a reasonable amount of force in a good-

faith effort to maintain order; therefore, they are entitled to qualified immunity.

Due Process

       Throughout his complaint, Plaintiff alleges in vague terms that his due process rights

were violated. To the extent his due process claims implicate the judicial proceedings against

him arising out of the December 30, 2014 incident, the Court previously dismissed these claims.

Plaintiff’s due process claims do not relate directly to any conduct by Officers Richardson and

Cazzell. In fact, Plaintiff does not allege any specific facts to support a claim that Officers

Richardson and Cazzell violated his due process rights.




                                                  9
       IT IS THEREFORE ORDERED AND ADJUDGED that Defendants’ [37] [39] Motions

for Summary Judgment are GRANTED and that Plaintiff’s 42 U.S.C. § 1983 civil rights

complaint is dismissed with prejudice as to all claims and all Defendants.

       SO ORDERED AND ADJUDGED, this the 14th day of November 2019.




                                                     /s/ Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE




                                               10
